REASONS FOR ALLOWANCE
1.	Claims 1 – 8, 10 – 18 and 20 – 22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Claims 21 and 22 have been amended to overcome the rejection under 35 U.S.C. 101 and as discussed in interview dated April 5, 2021.
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 – 8, 10 – 18 and 20 – 22.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473